Citation Nr: 0121136	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for a throat condition claimed to have 
resulted from VA medical or surgical treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
January 1962.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran has incurred any additional disability as a result of 
VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 
38 U.S.C. § 1151 for additional disability resulting from VA 
medical or surgical treatment are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)); 38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was hospitalized at a VA facility in February and 
March 1993 for treatment of a myocardial infarction.  Upper 
gastrointestinal x-rays done in March 1993 showed esophageal 
reflux.  During a subsequent VA hospitalization in April 1993 
he underwent a three-vessel coronary artery bypass graft.  
During that period of hospitalization, but before the surgery 
was performed, the veteran was seen for a psychiatric 
consultation because of complaints of paroxysmal feelings of 
tightness of the throat and dryness associated with 
palpitations, diaphoresis and anxiety.  The diagnosis was 
mild anxiety.

The veteran was hospitalized in May 1993 complaining of 
recurrent throat and jaw aching of 4 to 5 days' duration.  
There was no history of fever and no complaints of 
relationship with activity.  He was placed on antibiotics 
with no improvement.  Electrocardiogram showed evidence of 
new changes and he was transferred to a VA hospital.  
Examination revealed mild erythema over the pharynx.  Cardiac 
enzymes were negative and myocardial infarction was ruled 
out.  The pain was thought to be anginal equivalent and the 
veteran was transferred to another VA facility for cardiac 
catheterization.  At that hospital, it was reported that on 
approximately May 8, 1993 the veteran had developed a 
scratchy throat and sensation of numbness in his neck.  He 
reported that he had no difficulty swallowing or pain on 
swallowing.  A cardiac stress test did not reveal risk to the 
myocardium secondary to ischemia.  Ear, nose and throat 
evaluation of his scratchy throat concluded that 
gastroesophageal reflux disease was most likely.  The veteran 
reported relief with Mylanta.

VA outpatient clinic records dated from June to November 1993 
reveal that in June 1993 the veteran complained of sore 
throat and dryness with difficulty swallowing.  Examination 
revealed that there was posterior sinus drainage and the 
posterior pharyngeal wall was injected.  The impression was 
pharyngitis and possible chronic sinusitis.  In July 1993 the 
veteran was diagnosed as having hyoid bone syndrome with 
carotodynia.  In October 1993 an assessment of carotodynia 
was reported.  

Later in November 1993, the veteran was hospitalized at a VA 
facility complaining of neck and throat pain.  The impression 
was left hyoid bone syndrome resulting in carotodynia.  A 
left hyoid bone resection was performed.  

Following surgery in January 1994, the veteran's complaints 
continued.  In March 1994, he complained of continued dry, 
irritated throat with hoarseness, numbness and difficulty 
swallowing.  In May 1994, the veteran complained of tightness 
in the jaw and neck, greater on the left than the right, 
especially in the morning, with fullness congestion and pain 
in the nose, pain and tightness in the left neck, burning and 
irritated dryness of the throat and mouth, occasional 
hoarseness and difficulty swallowing.  Examination revealed 
that the septum was deviated to the left and the turbinates 
were slightly enlarged.  Examination did not reveal any other 
abnormalities.  The impression was neck discomfort of unknown 
etiology.  A CT scan of the neck done in June 1994 revealed 
no abnormality.  

The veteran underwent evaluation by a neurologist in October 
1994.  He described essentially the same symptoms.  The 
neurologist reported that he knew of no specific neurological 
syndrome that could explain the veteran's symptoms related to 
the throat area.  He stated that he would not diagnose 
carotidynia based on the neurological examination.  Later in 
October 1994, a throat culture was reported to be positive 
for Candida albicans.

X-rays of the neck dated in June 1995 revealed narrowing of 
the intervertebral disc spaces between C3-C4, C4-C5 and C6-
C7.  There was marginal sclerosis.  Small osteophytes were 
seen arising posteriorly from C3 and anteriorly and 
posteriorly from C6-C7.  

On VA examination in October 1995, it was reported that 
following a coronary artery bypass graft in 1993, after 
extubation the veteran had throat trouble.  He experienced 
post nasal drip, difficulty swallowing and a sensation of 
pharyngitis.  After seeing several physicians, he was felt by 
an area otolaryngologist to have carotodynia.  He underwent 
hyoid bone resection and had no improvement of his symptoms.  
His symptoms included facial and neck pressure, tightness, a 
sensation of "adhesions," and pain and burning in the 
throat on swallowing.  Symptoms were consistent with 
Eustachian tube dysfunction including aural pressure and 
fullness.  He reported pain on speaking, especially at night.  
He stated that his complaints had not improved or abated over 
several years.  Examination revealed that the tympanic 
membranes and external auditory canals were clear.  Tympanic 
membranes were mobile and intact.  Nasal mucosa was normal.  
The inferior nasal turbinates were minimally hypertrophied.  
The oral cavity revealed mild dryness of the mucous 
membranes.  There was no erythema of the posterior pharyngeal 
wall, soft palate or tonsillar pillars.  There were no 
abnormalities of the base of the tongue, hypopharynx or 
larynx.  Flexible laryngoscopic examination revealed normal 
nasopharynx, normal base of the tongue and normal true vocal 
cords.  There were no abnormalities in the pyriform fossa.  
The mucus content appeared to be, for the most part, normal.  
There were no masses felt on the neck.  There was no 
exquisite tenderness palpated.  There was some firmness in 
the area of the incision not inconsistent with postoperative 
healing from nick surgery.  The carotid vessels were palpated 
and no abnormalities were felt.  The assessment was that 
there was no physiologic or anatomic abnormality and the 
etiology of the veteran's symptoms was unclear.  

In a report dated in December 1996, R. A. Wallace, M.D., a 
private physician, related that the veteran had complaints 
including mild dysphagia, soreness in the left neck, throat 
irritation, pressure in the neck and larynx and intermittent 
hoarseness along with heartburn.  The physician stated that 
the veteran's symptoms were primarily related to 
gastroesophageal reflux disease.

X-rays of the neck dated in October 1998 reveal posterior 
hypertrophic spur formation on the right at C5-C6 with a 
suggestion of encroachment upon the thecal space.  At the 
level of C6-C7 there was posterior hypertrophic spur 
formation on the right with a suggestion of slight narrowing 
of the neural exit foramina on the right.

At the time of a visit to a VA outpatient clinic in June 1999 
the veteran had essentially the same complaints and physical 
examination revealed no significant abnormality other than 
tenderness to palpation over the left carotid artery.  The 
impression was chronic left neck pain the etiology of which 
was not entirely clear, possibly due to carotidynia.

In a letter dated in October 1999 W. D. Lohr, D.C., reported 
that the veteran had neck pain and stiffness with numbness 
and pain radiating into his arms and shoulders and pain 
radiation into the left anterior throat from his neck at 
about the C3-C4 level.  The symptoms were attributed to 
secondary changes of a traumatic insult to the cervical 
spine.

Analysis

The veteran has asserted that since his cardiac bypass 
surgery in April 1993, his primary medical problem has been 
swallowing difficulty.  He has also asserted that his throat 
pain and difficulty swallowing became worse after neck 
surgery in November 1993.  He feels that he is entitled to 
compensation benefits under the provisions of 38 U.S.C. 
§ 1151 because of increased symptoms following those 
surgeries.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107(West 
Supp. 2001)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of this without first remanding the claim to the 
RO, as the requirements of the new law (to the extent 
applicable) have essentially been satisfied.  In this regard, 
the Board notes that by virtue of the September 1999 
Statement of the Case, and the May 2000 Supplemental 
Statement of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
issue on appeal, and have been given notice of the 
information and evidence necessary to substantiate the claim.  
Furthermore, the record includes medical evidence sufficient 
to adjudicate the claim, to include records pertaining to the 
veteran's VA surgeries in April 1993 and November 1993, other 
hospitalization records, the reports of VA examinations, VA 
outpatient treatment records, and private medical records.  
In fact, it appears that all evidence relative to the 
aforementioned claim has been obtained and associated with 
the claims file.  Furthermore, the veteran has had the 
opportunity to testify at a hearing, and there is no 
indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the above-
referenced issues.  Hence, adjudication of the above-noted 
issues on appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part being considered 
separately.  As applied to medical or surgical treatment the 
physical condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or natural progress of 
disease or injuries for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b) (2000). 

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization or 
medical or surgical treatment, the following considerations 
will govern:  (1) It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  (2) The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c) (2000).

Following a careful review of the evidence in light of the 
applicable criteria, the Board finds that entitlement to an 
award of compensation benefits pursuant to section 1151 is 
not established.

The record reveals that the veteran has had complaints of 
throat pain and difficulty swallowing, of questionable 
etiology, for many years.  Although the now veteran claims 
additional disability involving symptoms of the neck and 
throat as a result one or both of those surgeries, the 
medical record does not support his assertions.  Indeed, the 
record reveals that he complained of tightness of the throat 
during hospitalization in April 1993, but before his three-
vessel coronary artery bypass graft surgery.  Although 
testing in March 1993 revealed esophageal reflux (which both 
a May 1993 physician and Dr. Wallace, in his December 1996, 
believed to be the source of the veteran's complaints) during 
the veteran's April 1993 hospitalization, the veteran's 
complaints were, believed have a psychogenic component; he 
was then diagnosed with mild anxiety.  

The Board notes, however, that regardless of the source of 
the veteran's complaints, the medical evidence simply does 
not indicate that any disability manifested by throat and 
swallowing difficulties was either incurred or aggravated 
(permanently worsened) during or as a result of ether the 
veteran's May 1993 heart surgery or his subsequent throat 
surgery.  

As indicated above, in November 1993, several months 
following the veteran's May 1993 heart surgery, VA physicians 
diagnosed carotodynia, and a left hyoid bone resection was 
performed that same month.  Since that time, the veteran's 
complaints have persisted.  Significantly, however, there is 
no medical evidence or opinion whatseover to indicate that 
the carotodynia was in any way related to the prior heart 
surgery, or that any underlying disability worsened as a 
result of the veteran's subsequent throat surgery.  Indeed, 
since that surgery, with the exception of a brief period in 
which throat cultures revealed Candida albicans, the majority 
of physicians who have examined the veteran have found no 
physiological or anatomical abnormality to account for the 
veteran's throat symptoms.  Moreover, although x-rays since 
1995 have revealed degenerative changes of the cervical spine 
(which a private physician has indicated are attributable to 
a traumatic insult), neither of the veteran's surgeries 
involved the cervical spine, and these findings have not been 
associated with the veteran's complaints involving his 
throat.  

Thus, even assuming, arguendo, that the veteran's complaints 
involving his throat occurred coincidental with VA medical 
and/or surgical treatment, this, alone, would not establish 
either additionally disability or that such disability is 
causally or etiologically related to any VA medical and 
surgical treatment.  See 38 C.F.R. § 3.358.  
(Parenthetically, the Board notes that even if increased 
disability as the result of VA medical or surgical treatment 
were established, there would also have to be medical 
evidence that such disability was not a reasonably 
foreseeable result or surgery, or that the treatment involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the treatment.  Here, however, in 
the absence of medical evidence additional disability 
resulting from VA medical or surgical treatment, the 
questions involving foreseeability, or the manner of 
treatment, are not reached).  

The Board sympathizes with the veteran's frustration with his 
longstanding complaints and the apparently unsuccessful 
attempts to alleviate his symptoms.  As indicated above, 
however, the medical evidence simply does not support his 
claim, and, as a layperson without medical training or 
expertise, he is not competent to provide probative evidence 
to support his claim through his assertions, alone.  
Furthermore, while the veteran may well believe that his left 
median neuropathy is etiologically related to his service-
connected left ulnar neuropathy, or that his left ulnar 
neuropathy has aggravated his left median neuropathy, as a 
lay person without medical training, he is not competent to 
offer an opinion on medical matters, such as the diagnosis of 
a disability and, in this case, an opinion as to the 
relationship between that disability and a service-connected 
disability.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

Compensation benefits, under the provisions of 38 U.S.C.A § 
1151, for a throat condition claimed to have resulted from VA 
medical or surgical treatment, are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

